Citation Nr: 0736254	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-14 302A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to an effective date prior to May 20, 2002, for 
the award of service connection for post-traumatic stress 
disorder (PTSD).  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.  

In May 2006, the Board of Veterans' Appeals (Board) denied 
service connection for an acquired psychiatric disability 
other than PTSD and remanded the issues of an evaluation 
greater than 70 percent for the service-connected PTSD and an 
effective date prior to May 20, 2002 for the award of service 
connection for PTSD to the RO for additional development.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in January 
2007, and a transcript of the hearing is of record.  

The veteran withdrew the issue of an evaluation in excess of 
70 percent for the service-connected PTSD at his January 2007 
hearing, and this issue is no longer part of the veteran's 
appeal.  

The veteran submitted additional medical evidence at his 
January 2007 hearing along with a waiver of RO review of this 
evidence.  



FINDINGS OF FACT

1.  The veteran is shown to have initially claimed service 
connection for PTSD in a Notice of Disagreement received on 
June 10, 1998, and to have subsequently discussed the matter 
at August 1998 and April 2000 personal hearings.  

2.  The veteran's statements on June 10 1998 constituted an 
informal claim that remained in a pending status until the RO 
formally adjudicated the matter in January 2004 and granted 
service connection for PTSD, effective on May 20, 2002.  



CONCLUSION OF LAW

An earlier effective date of June 10, 1998, the date of an 
informal claim, is assigned for the grant of service 
connection for PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In June 2002, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Although this letter did not specifically inform the veteran 
of the evidence necessary to warrant an earlier effective 
date for a service-connected disability, the VA General 
Counsel has held that 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate newly raised or "downstream" 
issues, such as the claim for an earlier effective date, 
following the initial grant of service connection for PTSD in 
the instant case, in response to notice of its decision on a 
claim for which VA has already given the appropriate section 
5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
Board therefore believes that appropriate notice has been 
given in this case.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that sending 
this case to the RO for examination is not pertinent to a 
claim for an earlier effective date.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his January 2007 hearing.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

According to the applicable law and regulation, the date of 
entitlement to an award of service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, it is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The date of an award of service connection based on a 
claim reopened after final disallowance will be the later of 
the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

This statutory provision is implemented by the regulation, 
which provides that the effective date for an award of 
increased compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  "Date of receipt" generally means the date on 
which a claim, information, or evidence was received by VA.  
38 C.F.R. § 3.1(r) (2007).  

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  

A claim or application for benefits is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA may be considered an informal 
claim.  However, the informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2007).  


Analysis

The veteran testified at his hearing in January 2007 that the 
effective date for the grant of service connection for PTSD 
should be when it was first diagnosed in May 1998.  

The matter of service connection for PTSD is found to have 
been initially raised in connection with a Notice of 
Disagreement that was received on June 10, 1998.  This 
particular document was submitted in response to a March 1998 
rating decision that denied service connection for 
depression.  Due to inaction on the part of VA, the issue of 
service connection for PTSD went unresolved.  

The Board also finds based on its review of the record that 
other statements relative to the issue of service connection 
for PTSD were voiced with specificity subsequent thereto.  
This included during personal hearings in September 1998 and 
April 2000.  

However, VA is not shown to have formally adjudicated this 
matter or otherwise to have undertaken any development or 
timely action to facilitate a formal application process.  
Thus, the Board finds that an informal claim was filed on 
June 10, 1998 and went unaddressed by the RO until the rating 
decision in January 2004 granted service connection of PTSD, 
effective on May 20, 2002.  

A diagnosis of PTSD was initially reported by in a medical 
report that was dated on May 11, 1998.  Additionally, PTSD 
was subsequently diagnosed by VA, including in connection 
examinations conducted in October 2003 and April 2004.  

Because of a claim was not received until many years after 
service, an effective date for the grant of service 
connection in this case must be the later of either the date 
of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

As the date of receipt of the claim on June 10, 1998 was the 
later of these two events, the Board finds that the effective 
date for the grant of service connection for PTSD must be 
June 10, 1998.  



ORDER

An earlier effective date of June 10, 1998 for the award of 
service connection for PTSD is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


